ORDER RE MOTIONS FOR SUMMARY JUDGMENT
Sharon L. Gleason, UNITED STATES DISTRICT JUDGE
Before the Court at Docket 8 is Plaintiff Jed Whittaker’s Motion for Summary Judgment and at Docket 15 is Defendant Byron Mallott’s Motion for Summary Judgment. Defendant did not respond to Plaintiffs motion, which was filed before Defendant was served with the Complaint. Plaintiff opposed Defendant’s motion at Docket 19. No reply was filed.1 Also before the Court, at Docket 17, is Plaintiffs Motion to Strike Defendant’s Motion for Summary Judgment. Defendant opposed this motion to strike at Docket 19. Oral argument was not requested and was not necessary to the Court’s decision.
BACKGROUND
This case concerns the constitutionality of Alaska’s ballot access requirements as codified at Alaska Statute (AS) 15.25.160. Plaintiff Jed Whittaker was a candidate for United States Senator for Alaska in 2016; he was not affiliated with a “political party’ as that term is defined by Alaska law.2 To have his name printed on the official ballot, Mr. Whittaker was required to submit a petition “signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in the preceding general election.”3 For the 2016 election, a petition was valid if it contained at least 2,854 signatures.4 Mr. Whittaker’s petition contained only 2,081 signatures; the division of elections accordingly rejected his petition in August 2016.5 Mr. Whittaker subsequently filed as a “write-in” candidate for the senate seat pursuant to AS 15.25.105.6
Mr. Whittaker filed his Complaint in September 2016 naming Lieutenant Governor Byron Mallott as Defendant, in his official capacity. Mr. Whittaker sought an injunction ordering the Alaska Division of Elections to include his name on the ballot and enjoining enforcement of AS 15.25.160. Mr. Whittaker did not dispute that he did not meet the statutory requirements to appear on the ballot. Instead, he contended that those requirements impermissibly infringed on his First and Fourteenth Amendment rights.7 Because Mr. Whittaker sought leave to proceed in forma pau-peris,8 the Court reviewed the Complaint pursuant to 28 U.S.C. § 1915(e). On Octo*1028ber 5, 2016, the Court found that Mr. Whittaker’s Complaint stated a plausible claim for relief and could proceed.9 But in the Court’s initial screening order, the. Court denied Mr. Whittaker’s motion for expedited consideration because it did'not relate to any specific motion.10
There were 706 write-in votes cast in the November 2016 senate election, but Mr. Whittaker was not elected.11
DISCUSSION
I. Jurisdiction
The Court has jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiffs .claim arises under the U.S. Constitution.
II. Standard for Summary Judgment
Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the movant shows that there is no genuine dispute as to any material fact and the movant is. entitled to judgment as a matter of law.” The burden of showing the absence of a genuine dispute of material fact lies with the moving party.12 The parties appear not to dispute any material fact in this case; the only question is which party is entitled to. judgment as a matter of law in light of those undisputed facts.
III.. Mr. Whittaker’s Motion for Summary Judgment
As discussed above, a motion for summary judgment will be granted if the movant shows “that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.’?13 Mr. Whittaker’s motion makes no such showing; he claims entitlement to judgment in his favor based on Defendant’s alleged failure to timely answer or defend the Complaint.14 Thus, though titled a motion for summary judgment, Mr. Whittaker’s motion is better characterized as a motion for a default judgment pursuant Federal Rule of Civil Procedure 55(b).
Mr. Whittaker is not entitled to a default judgment. The Court issued its screening order on October 5, 2016; Mr. Whittaker moved for summary judgment the next day.15 But Defendant was not served until October 26, 2016.16 Pursuant to Federal Rule of Civil Procedure 12(a), Defendant then had 24 days to file a responsive pleading.17 Defendant filed the motion for summary judgment on November 14, 2016, well within the prescribed time limit.18
Because Defendant has not “failed to plead or otherwise defend,” Mr. Whittaker *1029is not entitled to either an entry of default or an entry of default judgment. The Court will therefore deny Mr. Whittaker’s motion for summary judgment at Docket 8.
IY. Motion to Strike
Defendant did not file a responsive pleading in this case, but instead moved immediately for summary judgment.19 Mr. Whittaker moves to strike this motion on the grounds that Defendant must first answer the Complaint.20 Defendant responds that “a defendant is not required to file a formal answer to a complaint prior to moving for summary judgment,”21 and that he filed' a motion for summary judgment instead of a motion to dismiss because the Court had already • concluded that Mr. Whittaker’s Complaint stated a plausible claim.22
Defendant points to a decision from the District Court for the District of Columbia that notes Federal Rule of Civil Procedure 56(b) permits a party to move for summary judgment “at any time.”23 That court also noted that the Federal Rules of Civil Procedure expressly permit a defendant to file a motion to dismiss under Rule 12 in lieu of filing an answer.24 Thus, the court concluded that the filing a motion for summary judgment before answering is not different, in substance, from “filing a motion under Rule 12(b)(6) accompanied by matters outside the pleadings, which is then converted by operation of Rule 12(d) to one under Rule 56.”25 This is consistent with Ninth Circuit law.26 “[T]he filing of an answer is not a prerequisite to the filing of a motion for summary judgment.”27
The proper course in this case, then, is to treat Defendant’s motion for summary judgment as .a motion converted under Rule 12(b) and Rule 12(d), particularly'as both parties have referenced documents outside the pleadings, which the Court has considered. Accordingly, the Court will deny Mr, Whittaker’s motion to strike at Docket 17.
V. Defendant’s Motion for Summary Judgment
The Court next considers Defendant’s Motion for Summary ’ Judgment. Defendant seek summary judgment on two grounds. First, he contends this case is moot and therefore no longer presents a justiciable controversy.28 Second, Defen*1030dant contends that Alaska’s signature requirements are constitutional on the merits.29

A. Mootness

Defendant contends that Mr. Whit-taker’s lawsuit is moot because the election for which he sought to be added to the ballot has come and gone. Because the Court cannot grant Mr. Whittaker meaningful relief, Defendant asserts, the case is moot.
Obviously, the Court cannot enter a judgment at this time that would impact the November 2016 ballot. As a general rule, “[w]here the activities sought to be enjoined already have occurred ... the action is moot, and must be dismissed.”30 But there is an exception to this general mootness principle for cases that are “capable of repetition, yet evading review.”31 The exception applies when first, “the duration of the challenged action is too short to be fully litigated before it ceases,” and second, “there is a reasonable expectation that the plaintiff[ ] will be subjected to the same action again.”32 Defendant argues that Mr. Whittaker’s case does not fit that exception. And yet as Defendant recognizes, election-related cases “often fall within this exception because the inherently brief duration of an election is almost invariably too short to enable full litigation on the merits.”33
The Ninth Circuit recently addressed a nearly identical claim of mootness in Arizona Green Party v. Reagan.34 There, a political party that had not attained the vote percentage in the 2012 election required for automatic inclusion on the next ballot challenged the deadline for submitting petition signatures for qualification as a recognized party in the 2014 election.35 The Ninth Circuit issued its decision on the merits in 2016, nearly two years later. The Ninth Circuit recognized that “[a]ll specific demands for relief related to the 2014 election are moot,” but held that the challenge to the statutory requirement’s constitutionality was not.36
So too here, Mr. Whittaker’s “specific demands for relief related to the [2016] election are moot,” but his challenge to the signature requirement’s constitutionality is not. Mr. Whittaker has sought relief beyond the 2016 election; he seeks an order enjoining enforcement of AS 15.25.160 generally.37 Under that statute and other applicable sections of Alaska law, a prospective candidate must submit a “full petition with voter signatures” on the day of the primary election preceding the general election.38 Primary elections are held “on *1031the third Tuesday in August,”39 and the general election is held on “the Tuesday after the first Monday in November.”40 Ballots must be distributed “not less than 25 days before the date for the election.”41 This leaves approximately two months to resolve any challenge to the signature requirement for a given year — from mid-August to mid-October. Despite Defendant’s implied assertion that this two-month timeframe is adequate for a judicial resolution,42 the Court concludes that “the duration of the challenged action is too short to be fully litigated before it ceases.”43
Defendant also faulted Mr. Whittaker for failing to “indicate that he intends to avail himself of the petition process in any future elections.”44 The Court therefore ordered Mr. Whittaker to indicate whether he intends to be a candidate again.45 In response, Mr. Whittaker promptly filed a statement indicating that he did so intend.46 Based on that representation, the Court concludes that there is a reasonable expectation that Mr. Whittaker will be subjected to the same requirements again.47
In light of the foregoing, the Court finds the case is not moot.

B. Merits

The Court turns now to the merits of the question presented in Mr. Whittaker’s Complaint and Defendant’s Motion for Summary Judgment: Is AS 15.25.160 constitutional? 48 That statute provides that to have one’s name listed on the ballot for “the office of governor, lieutenant governor, United States senator, and United States representative," a candidate -must submit a petition that is “signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in the preceding general election.”49
Mr. Whittaker has suggested in his Complaint that the State has no authority to impose any restrictions on ballot access, and that Supreme Court cases — he specifically references Burdick v. Takushi50— holding otherwise are in error.51 Mr. Whit-*1032taker argues that the U.S. Constitution grants to a state the power to regulate “the more mundane issue of the mechanics of Elections, not the more substantive issue of qualifying as a candidate for election as a Senator or Representative.”52 But this Court has no authority to disregard controlling decisions of the Supreme Court or the Ninth Circuit; it is required to apply that precedent and will do so in this case.53
Under that binding precedent, it is well established that “[t]he impact of candidate, eligibility requirements on voters. implicates basic constitutional rights” protected by the First and Fourteenth Amendments.54 The Supreme Court has recognized that such laws burden both “aspirants for office” and voters: “The right to vote is ‘heavily burdened’ if that vote may be cast only for major-party candidates at a time when other parties or other candidates ape ‘clamoring for a place on the ballot.’ The exclusion of candidates also burdens voters’ freedom of association, because an election campaign is an effective platform for the expression of views on the issues of the day, and a candidate serves as a rallying-point for like-minded citizens.”55
But at the same time, “not all restrictions imposed by the States on candidates’ eligibility for the ballot impose constitutionally suspect burdens on voters’ rights to associate or. to choose among candidates.”56 As the Supreme Court has explained, a court reviewing a ballot access restriction
must first consider the character and magnitude of the asserted injury to the' rights protected by the First and Fourteenth Amendments that the plaintiff seeks to vindicate. It then must identify and evaluate-the precise interests put forward by the State as justifications for the burden imposed by its rule. In passing judgment, the Court must not only determine the’ legitimacy and strength of each of those interests; it also must consider the extent to which those interests make it necessary to burden the plaintiffs rights. Only after weighing all these factors is the reviewing court in a position to decide whether the challenged provision is unconstitutional.57
When reviewing ballot access restrictions, the Supreme Court has also clarified that the standard of review is not always-.strict scrutiny. “Instead ... a more flexible standard applies.”58 Thus, “the rigorousness of [a court’s] inquiry ... depends upon the extent to which a challenged regulation burdens First and Fourteenth Amendment rights.”59 “[A]n election regulation that imposes a severe burden is subject to strict scrutiny and will be upheld only if it *1033is narrowly tailored to serve a compelling state. interest,” whereas “election regulations imposing a lesser burden” may be justified “by demonstrating the state has important regulatory interests,”60

1. Severity of Burden

Ninth Circuit precedent provides that one challenging an election law bears “the initial burden of showing that [the state’s] ballot access requirements seriously restrict the availability of political opportunity.”61 Assessing the burden of a challenged statute requires examination of “the entire scheme regulating ballot access.”62 Alaska law provides that a candidate for any of the four offices affected by AS 15.25.160 may .appear on the ballot in one of three ways. First, a candidate will appear on the ballot if the candidate is selected in a primary election to represent a “political party” that garnered more than three percent of the vote in the preceding election.63 Second, a candidate “not representing a political party” may be “nominated by petition.”64 The validity of that petition turns, in part, on the signature requirements under consideration in this case; to be valid, a petition must “be signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in the preceding general election.”65 Third, and finally, a candidate may run as a “write-in” candidate.66 To run as a write-in candidate, the candidate must submit a letter of intent to the director of elections providing information for verifying eligibility.
As evidence of the burden of the second option, 'Mr. Whittaker points to his own experience and to that of Margaret Stock, another independent candidate for senate in 2016.67 Mr. Whittaker asserts that Ms. Stock expended over $111,000 collecting signatures in 2016.68 But Ms. Stock ap*1034peared on the 2016 ballot; even if she and her campaign expended some energy to do so, the one-percent requirement was apparently not overly burdensome to her.69 Mr. Whittaker stresses that he is of limited financial means. And he asserts that it would take him — if he alone were to collect signatures for his candidacy — up to 285 hours to collect the required number of signatures. But while Mr. Whittaker has established that some burden results from the one-percent requirement, the Court must determine the extent of that burden.
Defendant asks the Court to hold as a matter of law that a one-percent signature requirement for independent candidacy petitions imposes a low burden and is therefore not subject to strict scrutiny.70 Defendant points to the Ninth Circuit’s recent decision in Nader v. Cronin, in which the Court of Appeals upheld Hawaii’s one-percent signature requirement and had “little trouble concluding that, in isolation, the burden [of that requirement] on independent candidates for president and vice-president is minimal.”71 But after assessing the burden in isolation, the Circuit Court in Cronin then observed that a court “must examine the entire scheme regulating ballot access.”72 “The relevant inquiry is ‘whether reasonably diligent minor party candidates can normally gain a place on the ballot, or if instead they only rarely will succeed.’”73 To answer this inquiry, the one-percent requirement cannot be considered in isolation.74 Here, four factors of the Alaska statutory scheme are significant: (1) the number of signatures required; (2) any restrictions on who may sign a ballot; (3) the timeframe for obtaining signatures; and (4) the deadline for filing a petition.75
In Storer v. Brown, the Supreme Court examined not only the five-percent signature requirement imposed by California law, but also the absolute number of signatures a candidate would have to collect. The Supreme Court noted that collecting 825,000 signatures over just 24 days would be a “substantial burden” but “would not appear to require an impractical undertaking for one who desires to be a candidate for President.”76 In absolute terms, the 2,854 signatures Mr. Whittaker was required to collect in 2016 is substantially less than either the California requirement or those upheld in other states, such as Texas’s one-percent, 22,000-signature requirement reviewed and upheld by the Supreme Court in American Party of Texas v. White77 or Hawaii’s one-percent, 3,711-signature requirement more recently upheld by the Ninth Circuit in Cronin.78
*1035Under Alaska law, only the signatures of “qualified voters” are counted in evaluating a petition.79 But the law defines a qualified voter as “a person who has the qualification of a voter and is not disqualified” by statute or the state constitution— essentially anyone who can vote.80 This is in contrast with the Ohio law struck down by the Supreme Court in Williams v. Rhodes, which effectively required petition subscribers to be new voters.81 Also, Alaska’s law does not limit how many petitions a qualified voter may sign.82 And unlike the Arizona provision struck down by the Ninth Circuit in Nader v. Brewer, Alaska’s law does not restrict who may collect such signatures.83
The parties have not discussed the time-frame for gathering signatures under Alaska law, but the Court is aware of no restriction apart from the deadline for submission. Mr. Whittaker announced his candidacy on January 8, 2016, over seven months before his petition was due.84 He apparently could collect signatures at any time up until the date of the primary election. This open-ended collection period is in marked contrast to the 90-day period a district court held to unreasonably burden constitutional rights in Libertarian Party of Oklahoma v. Oklahoma State Election Board,85 and is more generous than Georgia’s 180-day period upheld by the Supreme Court in Jenness v. Fortson,86 Other courts have consistently found that an extended period of time to collect signatures eases the burden of doing so.87
*1036Finally, the .deadline for filing the petition and signatures under Alaska law is not unreasonably early. The petition is due on the date of the primary election, which by statute is heíd on the third Tuesday in August.88 This date will always fall between '70 and 90 days before the general election, which' is held the first Tuesday after 'the first Monday in November.89 In Cronin, the Ninth Circuit upheld a Hawaii statute' that required submission 60 days prior to the general election.90 Alaska’s statute is thus somewhat more onerous in this regard than the Hawaii statute, but this additional time is quite reasonable given the remoteness of many parts of Alaska and the resultant logistical challenges of conducting .statewide .elections;91
Moreover, as the Supreme Court ex-, plained in Anderson v. Celebrezze, the burden of early filing deadlines arises from the lack of voter engagement before the primary season. In Anderson,' the filing deadline was 75 days before the primary election, which the Supreme Court held could prevent “a newly-emergent independent candidate” from “serving] as the focal point for a grouping of Ohio voters who decide, [after the filing deadline], that they are dissatisfied with the choices within the two major parties.”92 The Alaska regime, by contrast, permits signature collection up until the date of the primary, allowing prospective independent candidates to capitalize on the voter engagement that accompanies a primary campaign.93 Thus, in this regard Alaska’s law is unlike' that struck down either by the Supreme Court in’ Anderson or by the Ninth Circuit in Brewer.94 Courts around the country have similarly noted that a filing deadline that falls on or around the date of the primary election is not burdensome under Anderson.95
Of course, the burden must be assessed in its entirety, not piecemeal. In sum, Alaska law requires an aspiring independent candidate to collect signatures amounting to only one percent of the voting populace from among all qualified voters in Alaska, over an. indefinite period of time ending on the date of the primary election. At its core, the “[t]he relevant inquiry is ‘whether reasonably diligent minor party candidates can normally gain a place on the *1037ballot, or if instead they only rarely will succeed.’”96
Mr. Whittaker states that it would take him 285 hours to collect the required signatures if he worked alone.97 As explained above, Mr. Whittaker is not required to collect all the signatures himself; organizing and recruiting volunteers is a traditional aspect of campaigning. Moreover, Mr, "Whittaker could begin collecting those signatures well in advance of the deadline. Finally, Mr. Whittaker was permitted to run as a write-in candidate, even after his petition was rejected.
Upon consideration of Alaska’s laws and the controlling ease law, the Court concludes that Alaska’s system is not: overly restrictive. “Past experience will be a helpful, if not always an unerring, guide: it will be one thing if independent candidates have qualified with some regularity and quite a different matter if they have not.”98 Alaska’s experience with independent candidates is strong evidence that its laws are little impediment to ballot access: there were three independent candidates on.the ballot for the office of U.S. Senator for ¡ .the-2016 election alone.99 Moreover, and unlike Hawaii, whose one-percent signature requirement was upheld in Cronin, independent candidates in Alaska may run as a write-in candidate if they are unable to attain the required number of signatures, just, as Mr. Whittaker did here.100 The Hawaiian system prohibits write-in candidates,101 a distinction that has some constitutional significance.102
In light of the foregoing, the Court concludes that the burden of Alaska’s ballot access laws is.not severe, ;and that, strict scrutiny review is therefore unwarranted.
2. State Justification
When the burden is not severe and strict scrutiny therefore does not apply, “the State’s important regulatory interests are generally sufficient to justify the restrictions.”103 Still, the Court must *1038subject the regulation to “a balancing and means-end fit analysis.”104 As the Supreme Court has explained, a court assessing the constitutionality of ballot access restrictions must “determine the legitimacy and strength of each of those interests” and “consider the extent to which those interests make it necessary to burden the plaintiffs rights.”105
The Court has already determined that the burden imposed by Alaska’s ballot access law is not severe. Indeed, with historical experience as a guide, the Court concludes that the burden is quite low.106 Similar signature requirements have consistently been upheld by courts across the United States, including by the Supreme Court.107 As the Supreme Court has noted, “requiring independent candidates to evidence a ‘significant modicum of support’ is not unconstitutional” because of the state’s “compelling” interest in “regulating the number of candidates on the ballot to avoid undue voter confusion.”108 Such is the very interest that Defendant asserts is protected by Alaska’s statutory requirements.109 Voter confusion is widely recognized as a legitimate concern,110 and is one that Alaska has advanced to defend its election laws since at least the 1980s.111 It is the same interest that the Ninth Circuit recognized as adequate justification for Hawaii’s one-percent signature requirement.112 As the Supreme Court has recognized, “any fixed percentage requirement is necessarily arbitrary,” but the one-percent requirement “falls within the outer boundaries of support the State may require before according” an independent candidate a place on the ballot.113
The Court concludes that given the relatively low burden imposed by Alaska’s ballot access regime for independent candidates and Alaska’s important interest in regulating the number of candidates on the ballot, the challenged statute, AS *103915.25.160, does not unconstitutionally burden voters’ or candidates’ First or Fourteenth Amendment rights. Alaska’s statute does not violate the U.S. Constitution.
CONCLUSION
In light of the foregoing, Mr. Whittaker’s Motion for Summary Judgment at Docket 8 is DENIED. Mr. Whittaker’s Motion to Strike at Docket 17 is DENIED. Defendant’s Motion for Summary Judgment at Docket 15 is GRANTED.
The Clerk of Court is directed to enter a judgment for Defendant accordingly.

. Plaintiff filed a notice of supplemental authority at Docket 25 and Docket 26.


. See AS 15.80.010(27) (defining a “political party” as one whose candidate obtained three percent of the vote in the immediately preceding general election for governor, U.S. Senator, or U.S. Representative).


. AS 15.25.160.


. Docket 4-1 (Aug. 20, 2016 ltr. from Josie Bahnke, Director, Div. of Elections to Jed Whittaker).


. Docket 4-1.


. See Docket 15 at 3 n.4. The Court takes judicial notice of this fact pursuant to Federal Rule of Evidence 201.


. See Docket 4 (Pl.’s Supplemental Documents) at 2.


. See Docket 3.


. See Docket 7 (Screening Order) at 4.


. Docket 7 at 4.


. See State of Alaska General Election Official Results, November 8, 20id, available at http ://www. elections .alaska. gov/results/16 GENR/data/results.pdf (updated Nov. 30, 2016). Defendant indicates there were only 545 write-in votes, see also Docket 15 at'4 n,8, and this discrepancy is unexplained. It may be that only 545 votes -had been tabulated at the time of Defendant’s motion, which was filed shortly after the election.


. Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).


.Fed. R. Civ. P. 56(a).


. See Docket 8 at 1 (“Plaintiff has received no response at all from Defendant.... Therefore, Plaintiff prays this Federal District Court grant this Motion' for Summary Judgment. .,.").


. See Docket 7 (Screening Order); Docket 8 (P.’s Mot, for Summ. J.).


. See Docket 11 (Clerk's Notice of Service) at 1; Docket 12; Docket 13.


. See Fed. R. Civ. P. 12(a)(1)(A)(i) (providing 21 days); Fed. R. Civ. P. 6(d) (providing an additional 3 days when service is, as here, by mail).


. See Docket 15.


. See Docket 15.


. Docket 17 at 1. Mr. Whittaker also maintains that Defendant’s motion should have been filed as a cross-motion for summary judgment, not a motion for summary judgment. As explained above, Mr. Whittaker's motion is better characterized as a motion for default judgment, not one for summary judgment. And, in any event, the misnaming of a motion is not a basis for denying the relief sought by it.


. Docket 18 at 2.


. Docket 18 at 2 (citing Order at Docket 7).


. See Docket 18 at 2 (citing Jones v. Dep't of Justice, 601 F.Supp.2d 297, 302 (D.D.C. 2009)).


. See Fed. R. Civ. P. 12(a)(4).


. Jones, 601 F.Supp.2d at 302 (citing Wright & Miller, Fed. Practice & Proc. 3d § 2718).


. See, e.g., Gifford v. Travelers Protective Ass’n, 153 F.2d 209, 210 (9th Cir. 1946) (affirming granting of summaiy judgment motion filed before answering),


. Mann v. Lee, 2009 WL 5178095 at *2 (N.D. Cal. Dec. 22, 2009). Of course, unless a dis-positive motion is granted, a defendant must still file an answer either denying or admitting the factual allegations in the Complaint. See Fed. R. Civ. P. 8(b). But the time to file an .answer is suspended while the Court adjudicates a motion filed under Rule 12. Fed. R. Civ. P. 12(a)(4).


. See Docket 15 at 5-8.


. See Docket 15 at 8-13.


. Foster v. Carson, 347 F.3d 742, 746 (9th Cir. 2003) (quoting Bernhardt v. Cnty. of L.A., 279 F.3d 862, 871 (9th Cir. 2002)).


. Weinstein v. Bradford, 423 U.S. 147, 148-49, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975) (per curiam) (citing S. Pac. Terminal Co. v. ICC, 219 U.S. 498, 31 S.Ct. 279, 55 L.Ed. 310 (1911)).


. Akina v. Hawaii, 835 F.3d 1003, 1011 (9th Cir. 2016) (quoting Doe v. Madison Sch. Dist. No. 321, 177 F.3d 789, 798 (9th Cir. 1999) (en banc)).


. Wolfson v. Brammer, 616 F.3d 1045, 1054 (9th Cir. 2010) (quoting Porter v. Jones, 319 F.3d 483, 490 (9th Cir. 2003)).


. 838 F.3d 983 (9th Cir. 2016).


. See id. at 985-86. The party did not challenge the number of signatures required— 1.33% of the total votes cast in the last gubernatorial election — but did challenge the requirement that the petition be submitted 180 days in advance of the primary election.


. See id. at 987-88.


. See Docket 20-1 (proposed order).


. AS 15.25.150.


. AS 15.25.020.


. AS 15.15.020.


. AS 15.15.050.


. Docket 15 at 7.


. Akina, 835 F.3d at 1011 (quoting Madison Sch. Dist. No. 321, 177 F.3d at 798).


. Docket 15 at 7-8 (citing Wolfson, 616 F.3d at 1055).


. See Docket 21 (Order).


. See Docket 22 (Pl.’s Supp. Notice).


. Cf. Wolfson, 616 F.3d at 1055 (finding election-related lawsuit not moot when there was sufficient evidence of plaintiff's intent to seek office in the future).


. Mr. Whittaker appears to challenge the statute facially. See Docket 19 at 1 ("Plaintiff stands for the right of all Alaskans to be treated with equality in future elections”); Docket 20-1 at 1 ("Defendant shall not enforce AS 15.25.160”); Docket 6 at 1-2 (discussing burden on poor, disabled, and rural residents). To prevail on a facial challenge, Mr. Whittaker must establish "that no set of circumstances exists under which the Act would be valid.” Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 449, 128 S.Ct. 1184, 170 L.Ed.2d 151 (2008) (quoting United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987)).


. Both the Alaska statutes and relevant case law refer -to voters who have signed a petition as "subscribers.” See, e.g., AS 15.45.160 (referring to initiative petition "subscribers”), The Court uses this terminology as well.


. 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992).


. See Docket 4 (Additional Related Document) at 3.


. Docket 4 at 2. As explained above, Mr. Whittaker was in fact a candidate for senate; hé was permitted to run as a write-in candidate even though' his name did not appear on the ballot.


. See, e.g., Bosse v. Oklahoma, — U.S. —, 137 S.Ct. 1, 2, 196 L.Ed.2d 1 (2016) ("[litis this [Supreme] Court’s prerogative alone to overrule one of its precedents.” (quoting United States v. Hatter, 532 U.S. 557, 567, 121 S.Ct. 1782, 149 L.Ed.2d 820 (2001)) (alteration in original)).


. Anderson v. Celebrezze, 460 U.S. 780, 786, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983).


. Id. at 787-88, 103 S.Ct. 1564 (quoting Williams v. Rhodes, 393 U.S. 23, 31, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968)) (internal citations omitted).


. Id. at 788, 103 S.Ct. 1564.


. Id. at 789.


. Burdick v. Takushi, 504 U.S. 428, 434, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992).


. Id. at 434, 112 S.Ct. 2059.


. Nader v. Cronin, 620 F.3d 1214, 1217 (9th Cir. 2010) (quoting Nader v. Brewer, 531 F.3d 1028, 1035 (9th Cir. 2008)); see also Clingman v. Beaver, 544 U.S. 581, 592, 125 S.Ct. 2029, 161 L.Ed.2d 920 (2005) ("[S]trict scrutiny is appropriate only if the burden is severe.”).


. Cronin, 620 F.3d at 1217-18 (quoting Libertarian Party of Wash. v. Munro, 31 F.3d 759, 762 (9th Cir. 1994), overruled on other grounds by Public Integrity All. Inc. v. City of Tucson, 836 F.3d 1019, 1025 (9th Cir. 2016) (en banc)) (alteration'in.original).


. Id. at 1217 (quoting Libertarian Party of Wash., 31 F.3d at 761-62).


. See AS 15.25.100 ("The director shall place the name of the candidate receiving the highest number of votes for an' office by a political party on’ the general election ballot.”); AS 15,80.010 (defining "political party” to require three percent of the vote in the previous election for governor, U.S. Senator, or U.S. Representative); AS 15.25.010 (providing for primary election).


. AS 15.25.140; see also AS 15.25.190 ("The director shall place the names and the political group affiliation of persons who have been properly nominated by petition on the general election ballot.”),


. AS 15.25.160.


. AS 15.25.105(a) ("If a candidate does not ’ appear on the primary election ballot or is not successful in advancing to the general election and wishes to be a candidate in the general election, the candidate may file as a-write-in candidate,”), The name of a write-in candidate, such as Mr. Whittaker was, is not preprinted on the ballot, but appears there only when a voter writes it in.


. See Docket 6 (Pl.’s Second Mem.) at 1.


. See Docket 6 at 1. The Court, found no evidence in the record to support this number. To supplement its review, the Court ordered Defendant to lodge an affidavit filed by Ms. Stock in an unrelated case and referenced by Mr. Whittaker. See Docket 23 (Order); Docket 24 (Notice). That affidavit merely states that collecting signatures would entail "considerable time, effort, and expense.” Docket 24-1 (Stock Aff.) at 2, ¶ 4. In light of -Mr. Whittaker's self-represented status and the necessity of resolving factual dis*1034putes in the nonmovant's favor at the summary judgment stage, the Court assumes the $111,000 figure to be accurate for purposes of Defendant’s motion.


. See State of Alaska General Election Candidate List, available at http://www.elections. alaska.gov/election/2016/General/candidate_ info_gen_2016.php#Senator.


. See Docket 15 (Mem.) at 12.


. Cronin, 620 F.3d at 1217.


. Id. (quoting Libertarian Party of Wash., 31 F.3d at 761-62).


. Ariz. Libertarian Party v. Reagan, 798 F.3d 723, 730 (9th Cir. 2015) (quoting Libertarian Party of Wash., 31 F.3d at 762).


. Cronin, 620 F.3d at 1217.


. See id. at 1218.


. Storer v. Brown, 415 U.S. 724, 739, 94 S.Ct 1274, 39 L.Ed.2d 714 (1974). The Supreme Court remanded the case to evaluate the burden in light of the restrictions on who could sign the petition and the timeframe for collecting the signatures. See id. at 740, 94 S.Ct. 1274.


. 415 U.S. 767, 783-84, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974).


. Cronin, 620 F.3d at 1216.


. See AS 15.25.160.


. AS 15.80.010(32). A voter is disqualified if convicted of a "felony involving moral turpitude,” AS 15.05.030(a), or adjudicated to be of “unsound mind," Alaska Const, art. V, § 2.


. See 393 U.S. 23, 25 n.1, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968). That law required petition subscribers to have "voted for a majority of that party’s candidates at the last election” or to have "never voted in any election before,” Because the law concerned creation of a new political party, no voter could have voted for the petitioner’s candidates in the prior election. See id.


. See AS 15.25.160; see also Jenness v. Fortson, 403 U.S. 431, 442, 91 S.Ct 1970, 29 L.Ed.2d 554 (1971) (upholding a 5% requirement in Georgia when the state had "imposed no arbitrary restrictions whatever upon the eligibility of any registered voter to sign as many nominating petitions as he wishes”). Alaska’s law is less burdensome in this regard than the Texas law upheld by the Supreme Court in American Party of Texas v. White, which provided that "[n]o person shall sign the application of more than one candidate for the same office ... and no person who has voted at either the general primary election or the runoff primary election of any party shall sign an application in favor of anyone for an office for which a nomination was made at either such primary election.” 415 U.S. at 775 n.7, 94 S.Ct. 1296 (quoting Texas law). In that case, however, the statute required signatures equal to the lesser of 3-5% of the vote or 500 total signatures, a fact on which the Court put considerable emphasis. See id. at 788-89, 94 S.Ct. 1296. Moreover, the Court found that the prospective candidates had presented no evidence to support their claim that the restriction significantly limited the pool of qualified subscribers. Id. at 790-91, 94 S.Ct. 1296 ("This was simply a failure of proof, and for that reason we must affirm....”).


. 531 F.3d 1028, 1036-38 (9th Cir. 2008) (striking down Arizona provision requiring petition circulators to be Arizona residents); see also Buckley v. Am. Constitutional Law Found., Inc., 525 U.S. 182, 197, 119 S.Ct. 636, 142 L.Ed.2d 599 (1999) (striking down Colorado provision requiring petition circula-tors to be registered to vote in Colorado).


. See Docket 4 at 2.


. 593 F.Supp. 118, 121 (W.D. Okla. 1984).


. 403 U.S. at 433, 438, 91 S.Ct. 1970.


. See, e.g., Swanson v. Worley, 490 F.3d 894, 906 (11th Cir. 2007) (contrasting Alabama’s unlimited collection period with the constrained, but constitutional, 180-day period in Jenness).


. AS 15.25.150.


. In 2018, there will be 77 days from the primary election to the general election.


. See Cronin, 620 F.3d at 1216.


. .Indeed, viewed in light of the statutory deadline for distributing ballots, the filing deadlines are comparable. Compare AS 15.15.050 (ballots must be distributed at least 25 days in advance), with Haw. Rev. Stat. § 11-119(d) (ballots must be distributed at least 15 days in advance).


. 460 U.S. 780, 791, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983).


. See id. at 792, 103 S.Ct. 1564 ("When the primary campaigns are far in the future and the election itself is even more remote, the obstacles facing an independent candidate’s organizing efforts are compounded. Volunteers are more difficult to recruit and retain, media publicity and campaign contributions are more difficult to secure, and voters are less interested in the campaign.”).


. 531 F.3d at 1039-40 (invalidating requirement that petitions for independent candidates be filed 90 days before the primary . election).


. See Pisano v. Strach, 743 F.3d 927, 934-36 (4th Cir. 2014) (upholding North Carolina law requiring filing well in advance of the general election, but ten days after the primary election); Swanson v. Worley, 490 F.3d 894, 905-06, 910 (11th Cir. 2007) (upholding Alabama’s primary-date deádline); Lawrence v. Blackwell, 430 F.3d 368, 374-75 (6th Cir. 2005) (upholding Ohio's primary-eve deadline); Council of Alternative Political Parties v. Hooks, 179 F.3d 64, 76-77 (3d Cir. 1999) (upholding New Jersey’s primary-date deadline).


. Arizona Libertarian Party v. Reagan, 798 F.3d 723, 730 (9th Cir. 2015) (quoting Libertarian Party of Wash. v. Munro, 31 F.3d 759, 762 (9th Cir. 1994), overruled on other grounds by Public Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1025 (9th Cir. 2016) (en banc)).


. Docket 6 at 1.


. Storer, 415 U.S. 724, 742, 94 S.Ct, 1274; see also Brewer, 531 F.3d at 1038 (examining historical experience to assess burden); Libertarian Party of Wash., 31 F.3d at 763 (same).


. See State of Alaska General Election Candidate List, available at http://www.elections. alaska.gov/election/2016/General/candidate_ info_gen_2016.php#Senator.


. See State of Alaska General Election Candidate'List, available at http://www.elections. alaska.gov/election/2016/General/candidateL_ info_gen_2016.php#Senator. While certainly there are advantages to having one’s name appear on the ballot, winning a write-in campaign is no pipe-dream: the senator who defeated Mr. Whittaker in the November 2016 election was herself elected as a write-in candidate in 2010. See State of Alaska General Election Official Results, November 2, 2010, available at http://elections.alaska.gov/results/ 10GENR/data/results.pdf; Yereth Rosen, Senator Lisa Murkowski wins Alaska write-in campaign, Reuters, Nov. 18, 2010, available at http://www.reuters.com/article/us-usa-elections-murkowski-idUSTRE6AG51C 20101118.


. See Burdick v. Takushi, 504 U.S. 428, 440-41, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992) (upholding Hawaii’s write-in voting ban),


. Compare Williams v. Rhodes, 393 U.S. 23, 34-35, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968) (holding unconstitutional system that, among other restrictions, did not permit write-in candidacies), with Jenness v. Fortson, 403 U.S, 431, 438, 91 S.Ct. 1970, 29 L.Ed.2d 554 (1971) (upholding election regulations when, ”[u]nlike Ohio, Georgia freely provides for write-in votes”).


. Public Integrity All., 836 F.3d at 1024 (quoting Burdick, 504 U.S. at 434, 112 S.Ct. 2059).


. Id. at 1025 (citing Burdick, 504 U.S. at 434, 112 S.Ct. 2059).


. Anderson v. Celebrezze, 460 U.S. 780, 789, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983).


. Cf. Nader v. Cronin, 620 F.3d 1214, 1217 (9th Cir. 2010) (concluding that the burden of a 1% requirement "is low” even without the opportunity to run as a write-in candidate).


. See Am. Party of Texas v. White, 415 U.S. 767, 789, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974); Jenness, 403 U.S. at 442, 91 S.Ct. 1970.


. Am. Party of Texas, 415 U.S. at 789, 782 n.14, 94 S.Ct. 1296.


. See Docket 15 (Mot.) at 11.


. See Bullock v. Carter, 405 U.S. 134, 145, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972) ("The Court has recognized that a State has a legitimate interest in regulating the number of candidates on the ballot. In so doing, the State understandably and properly seeks to prevent the clogging of its election machinery, avoid voter confusion, and assure that the winner is the choice of a majority, or at least a strong plurality, of those voting, without the expense and burden of runoff elections.” (citations omitted)); Jenness, 403 U.S. at 442, 91 S.Ct. 1970 ("There is surely an important state interest in requiring some preliminary showing of a significant modicum of support before printing the name of a political organization’s candidate on the ballot — the interest, if no other, in avoiding confusion, deception, and even frustration of the democratic process at the general election."); cf. Lubin v. Panish, 415 U.S. 709, 715, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974) (noting that "the fundamental importance of ballots of reasonable size limited to serious candidates with some prospects of public support” is not "open to debate”).


. See Vogler v. Miller, 651 P.2d 1, 5 (Alaska 1982) (invalidating an earlier version of AS 15.25.160 that imposed a 3% signature requirement as violative of the Alaska Constitution).


. See Cronin, 620 F.3d at 1218.


. Am. Party of Texas, 415 U.S. at 783, 94 S.Ct. 1296.